08-5217-cv
Robinson v. Citibank, South Dakota, N.A.


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 3rd day of March, two thousand ten.

PRESENT:
              JOSÉ A. CABRANES,
              BARRINGTON D. PARKER,
                        Circuit Judges,
              EVAN J. WALLACH ,
                        Judge.*
______________________________________________
Pearl Robinson,
              Plaintiff-Counter-Defendant-Appellant,

                   v.                                                                08-5217-cv

Citibank South Dakota, N.A., Sears/Citicards Citibank,

            Defendants-Counter-Claimants-Appellees.
_______________________________________________
FOR APPELLANT:              Pearl Robinson, pro se, Comstock, New York.

FOR APPELLEES:                        Richard P. Kaye, (Holly Froum, of counsel) Ellenoff Grossman & Schole,
                                      LLP, New York, NY.


       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Nina Gershon, Judge).

        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND


             *
                 The Honorable Evan J. Wallach, of the United States Court of International Trade, sitting by designation.
DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff-appellant Pearl Robinson, pro se, appeals from the July 31, 2008 judgment of the
District Court, granting summary judgment to defendants, Citibank, South Dakota, N.A. and
Sears/Citicards Citibank (“Citibank”) on plaintiff’s claims and granting summary judgment to
Robinson on Citibank’s counterclaim. On appeal, Robinson argues that there are material facts that
support a finding that Citibank negligently managed her account when handling a disputed charge,
leading to financial and emotional difficulties. Citibank does not appeal the District Court’s
judgment in favor of Robinson on their counterclaim. We assume the parties’ familiarity with the
underlying facts and procedural history of the case.

        We review a district court’s decision to grant summary judgment de novo, “drawing all factual
inferences in favor of the non-moving party.” Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 107
(2d Cir. 2008). Summary judgment is appropriate only “if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed R. Civ. P. 56(c).
“[C]onclusory statements or mere allegations,” however, are insufficient to defeat a summary
judgment motion. Davis v. State of New York, 316 F.3d 93, 100 (2d Cir. 2002).

        We have considered Robinson’s argument and find it to be without merit. Substantially for
the reasons stated in the District Court’s thorough and well-reasoned memorandum decision and
order, we affirm the July 31, 2008 judgment of the District Court.

        Accordingly, the judgment of the District Court is AFFIRMED.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                   2